Citation Nr: 1443919	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral vascular disease of the right lower extremity, as secondary to service-connected diabetes mellitus, type II.
 
2. Entitlement to service connection for peripheral vascular disease of the left lower extremity, as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for peripheral vascular disease of the right and left lower extremities as secondary to service-connected diabetes mellitus.  In April 2012, the Board remanded this claim to the RO for further development.


FINDING OF FACT

The Veteran's peripheral vascular disease of the right and left lower extremities was caused by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving doubt in the favor of the Veteran, the criteria for service connection for peripheral vascular disease of the right and left lower extremities as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran has been diagnosed as having peripheral vascular disease of the right and left lower extremities during the appellate period.  Therefore, he is shown to have a current disability.  

The Veteran has submitted medical research concerning a relationship between peripheral vascular disease and diabetes mellitus.

An August 2007 VA examiner, a physician assistant, stated that he could not say without resorting to mere speculation the precise cause or aggravation of the Veteran's peripheral vascular disease because there are several risk factors, including diabetes mellitus, hypertension, smoking, dyslipidemia, and genetics.  The Board does not find that this examiner set forth an adequate explanation for why an opinion could not be provided without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In January 2008, Dr. Greenlee indicated that it is common knowledge that diabetes is by far the greatest risk factor for atherosclerotic disease.  He stated that it was logical to relate the Veteran's arterial insufficiency in his left lower extremity and associated claudication to his diabetic condition.  Dr. Greenlee did not address the Veteran's right lower extremity.  However, he did indicate that the Veteran's vascular disease was expected to affect the peripheral arterial vessels regardless of their location in the body.

A VA examiner in May 2012, with an addendum in February 2013, stated that the Veteran's peripheral vascular disease was not caused or aggravated by his diabetes mellitus, but failed to address the opinion from Dr. Greenlee and the medical research submitted by the Veteran, as had been requested in the Board's remand.  Therefore, this opinion is not found to be probative.    

Resolving doubt in favor of the Veteran, the Board finds that service connection for peripheral vascular disease of the right and left lower extremities as secondary to service-connected diabetes mellitus, type II, is warranted.  The Veteran has a current diagnosis of peripheral vascular disease of the right and left lower extremities.  Although Dr. Grenlee did not specifically address the right lower extremity, his opinion can reasonably be interpreted as indicating that the Veteran's peripheral vascular disease of both lower extremities is related to his diabetes mellitus.  Therefore, in light of the above, the Board will resolve doubt in favor of the Veteran and grant the claim for service connection for peripheral vascular disease of the right and left lower extremities as secondary to service-connected diabetes mellitus, type II.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

ORDER

Entitlement to service connection for peripheral vascular disease of the right lower extremity as secondary to service-connected diabetes mellitus, type II, is granted.

Entitlement to service connection for peripheral vascular disease of the left lower extremity as secondary to service-connected diabetes mellitus, type II, is granted.


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

